Exhibit EMPLOYMENT AGREEMENT AGREEMENT dated as of the 18th day of February, 2009, by and among Sahara Media Holdings, Inc., a Delaware corporation with its principal office at 81 Greene Street, 4th Floor, New York, New York 10012(the “Company”), and Philmore Anderson IV, an individual (“Executive”). W I T N E S S E T H: WHEREAS, the Company desires to engage Executive to serve at its chief executive officer on and subject to the terms of this Agreement; NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement, the parties agree as follows: 1.Employment and Duties. (a)Subject to the terms and conditions hereinafter set forth, the Company hereby employs Executive as chief executive officer, during the Term, as hereinafter defined.As chief executive officer of the Company, Executive shall have the duties and responsibilities associated with the chief executive officer of a public corporation.Executive shall also perform such other duties and responsibilities as may be determined by the Company’s board of directors (the “Board”), as long as such duties and responsibilities are consistent with those of the Company’s chief executive officer. (b)The term of Executive’s employment under this Agreement shall commence as of February 18, 2009 (the “Commencement Date”) and shall continue for 36 months, unless earlier terminated in accordance with Section 5 hereof. The period commencing as of the Commencement Date and ending 36 months thereafter, subject to earlier termination pursuant to Section 5 hereof, is referred to herein as the “Term.” 2.Executive’s Performance.Executive hereby accepts the employment contemplated by this Agreement. During the Term, Executive shall perform his duties diligently, in good faith and in a manner consistent with the best interests of the Company, and shall devote substantially all of his business time to the performance of his duties under this Agreement.In the course of his employment, Executive shall comply with all policies, including Codes of Ethics, that are applicable to the Company’s officers in general and chief executive officer, in particular. 3.Compensation and Other Benefits. (a)Within five business days of the Commencement Date, the Company shall pay Executive a cash signing bonus of $155,000. (b)For his services during the Term, the Company shall pay Executive a fixed annual salary equal to $300,000 during the first year of the Term, $325,000 during the second year of the Term, and $350,000 during the third year of the Term (“Salary”).
